      Case 1:19-cr-00463-DLC Document 276 Filed 04/13/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :               19cr463-7(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
DAVID MALEH,                           :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On March 25, 2021, defendant David Maleh entered a plea of

guilty.    Sentencing is scheduled to occur on June 25, 2021 at

2:00 PM.    On April 12, Nicholas Smith filed a notice of

appearance.    It is therefore necessary to schedule a conference

for the substitution of counsel at which the defendant, Maleh’s

current counsel Cathy Fleming and Mr. Smith will participate.

Accordingly, it is hereby

     ORDERED that a conference for the substitution of counsel

will be held on April 30, 2021 at 11:00 AM.        The defendant is

incarcerated.    Due to the COVID-19 pandemic, the defendant may

have the option of appearing in court or through a

videoconference.    If, due to the increase in demand for

videoconference proceedings, a videoconference is not available

it may be possible to arrange for a telephone conference.
         Case 1:19-cr-00463-DLC Document 276 Filed 04/13/21 Page 2 of 2



     IT IS FURTHER ORDERED that defense counsel Ms. Fleming

shall respond to the following two questions by 5:00 PM on April

22, 2021:

          1) Does the defendant consent to have the proceeding
             occur as a videoconference?

          2) If a videoconference is unavailable, does the
             defendant consent to have the proceeding occur as a
             telephone conference?
     If the defendant consents to either option, please complete

and file on ECF the written consent form attached to this Order

if it is feasible to do so.

Dated:       New York, New York
             April 13, 2021

                                     __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       2
